ORDER
This matter came before the Court on the Joint Petition by the Petitioner, the Attorney Grievance Commission of Maryland, and the Respondent, Anthony J. Girándola. The Court, having considered the Petition, it is, by the Court this 24th day of August, 1990,
ORDERED, that Anthony J. Girándola, be and he is suspended from the practice of law for a period of thirty days, commencing at the close of business, October 31, 1990. Said suspension will terminate on December 1, 1990, and it is further
ORDERED, that Anthony J. Girándola will, during the term of his suspension, comply with its terms as set forth in paragraph 8 of the joint Petition and prior to his resumption of practice on December 1, 1990, he shall file with Bar Counsel a verified statement that he has complied in all respects with the terms of his suspension, and it is further
ORDERED that the Clerk of this Court shall strike the name of Anthony J. Girándola from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Client’s Security Trust Fund and the clerks of all judicial tribunals in the State.